Citation Nr: 1140583	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for renal failure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In November 2010, the Veteran presented testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A hearing transcript (transcript) which includes the testimony provided at that hearing has been associated with the Veteran's claims folder.

The Board remanded this claim in January 2011 so that certain due process considerations could be addressed, as well as so additional development of the evidence could be conducted.
 
As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded in January 2011.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Initially, the Board takes note that the factual background of this matter has been more than adequately set out and explained as part of its remand of January 2011.  




In the January 2011 remand, the Board observed that the Veteran had argued several theories of entitlement to service connection for renal failure.  At his November 2010 hearing, observed the Board, the Veteran testified that his renal failure was the result of his taking Lithium prescribed by VA medical personnel.  At that time the undersigned commented that the Veteran's assertions were "on the cusp" of a 38 U.S.C.A. § 1151 claim.  See page five of transcript.  The Board later noted that the Veteran had not been provided with appropriate notification with respect to his claim of entitlement to compensation under 38 U.S.C.A. § 1151, and indicated that this matter "must be addressed on remand."  As such, pursuant to the Board's January 2011 remand, the following development was requested:

1.  The RO/AMC should furnish the appellant and his representative a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for renal failure pursuant to 38 U.S.C.A. § 1151.  

Review of the post-January 2011 evidentiary record shows that the AMC, later in January 2011, mailed the Veteran a VCAA notice letter.  The letter, however, did not include, as was specifically requested as part of the January 2011 remand, "an explanation as to the information or evidence needed to establish a claim for renal failure pursuant to 38 U.S.C.A. § 1151."  Stegall.  Therefore, on remand, the Veteran must be provided this ordered 38 U.S.C.A. § 1151 notification.

The January 2011 remand also discussed the assertions made by the Veteran in the course of his appeal, including, as noted, those pertaining to his belief that his renal failure had been caused by his being prescribed Lithium by VA.  He added that he was first prescribed Lithium at the Boston VA Medical Center (VAMC) in approximately 1975 by Dr. H, to treat his bipolar disorder which at the time was referred to as a "chemical imbalance."  The Veteran, it was reported, had also informed VA that he was first prescribed this medication at the VA medical facility on Causeway Street.  See page four of transcript.  He also noted that he had been instructed to stop taking Lithium in 2003 because of his renal failure by a different VA physician, Dr. Z., at the VAMC.  As a result, the following development was ordered to take place pursuant to the January 2011 Board remand:

2.  The RO/AMC should obtain all records associated with VA treatment provided the Veteran, to include at the Causeway Street facility and the VAMC in Boston from October 1970 to June 1991, and from August 2008 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  (emphasis added).

Following the January 2011 remand, VA outpatient medical records from the Boston VAMC, dated from August 2008 to January 2011, are shown to have been associated with the Veteran's claims folder.  

The Board does note that the January 2011 VCAA letter to the Veteran informed him that "We have requested from the National Personnel Records Center your military retiree outpatient records from the Boston VAMC, to include the Causeway St. facility, for the period October 1970 through June 1991."  A VA Form 21-0890, Report of General Information, shows that a telephone conversation between two VA employees, one working in the Release of Information Office at the Boston (Jamaica Plain) VAMC, occurred in January 2011 (the same day the VCAA letter was mailed to the Veteran).  The VAMC employee indicated that her check to see if records existed for the Veteran at the VAMC, dated from October 1970 to June 1991, was unsuccessful.  Asked if there was a way to complete a "more thorough search," the VAMC employee responded "no."  The VAMC employee recommended that "St. Louis" [NPRC] be contacted to see if they had the records.  A response from the NPRC dated in May 2011 shows that, while records from the Boston VAMC were sought dated from January 1, 1991, to December 31, 1991, NPRC indicated that it essentially only kept "military" medical records, and not those from "VA."  

Concerning the development requested as part of the Board's January 2011 remand, to seek to obtain VA outpatient treatment records dating from October 1970 to June 1991, this development to date appears to have been unsuccessful.  Such records, however, if showing that the Veteran had been in receipt of prescriptions for Lithium during that period of time, would be particularly probative to this matter.  Notwithstanding the above-discussed communication between the two VA employees in January 2011, it does not appear that a formal finding of unavailability has been associated with the claims file documenting all the efforts that VA has undertaken to obtain these remaining records.  38 C.F.R. § 3.159(e).  Therefore, another search for these records should be undertaken.  

A February 2011 VA genitourinary examination report is on file.  The examiner, a nurse practitioner, commented that she had reviewed the Veteran's claims file; review of the examination report supports such an assertion.  The examiner noted that the onset of the Veteran's renal failure occurred in 2003.  After reporting a detailed description of the Veteran's medical history, pertaining to his chronic renal failure, and after examining the Veteran, the examiner provided a diagnosis of chronic renal failure.  The examiner opined that the chronic renal failure was "not caused by or a result of an event during his service," and that it was also "not caused by or a result of his exposure to Agent Orange."  The examiner supplied a rationale for the supplied opinions.  

The examiner, however, in supplying the above-cited diagnosis/opinions did not render an opinion responsive to the question of, as set out as part of the Board's January 2011 remand, "whether it is at least as likely as not (50 percent or more likelihood)" that such renal failure, if diagnosed, was due to an event or incident in service, or whether it was due to exposure to Agent Orange."  had its/their onset in service or are the result of a disease or injury in service."  Accordingly, the development ordered appears to not have been sufficiently accomplished.  Additional action is therefore required.  Stegall; see also 38 C.F.R. § 3.159(c)(4) (2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board concludes that the VA examination findings associated with the February 2011 VA examination are inadequate.

The Board observes that its January 2011 remand ordered that the Veteran be examined by an "appropriate physician," and that the VA examination in February 2011 was conducted by a nurse practitioner.  The Board notes that in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the United States Court of Appeals for Veterans Claims (Court) held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  See also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain all records associated with VA treatment provided the Veteran at the Causeway Street facility and the VAMC in Boston from October 1970 to June 1991.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The RO/AMC should also document the claims file to reflect all the efforts undertaken to obtain these specifically cited VA treatment records, to include a formal finding of unavailability if necessary.

2.  Thereafter, the RO/AMC should forward the claim folder to the VA examiner who completed the February 2011 VA genitourinary examination.  After reviewing the claim folder, to include the February 2011 examination report findings, by means of an addendum report, the nurse practitioner must address the following:

Offer an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the diagnosed chronic renal failure was due to an event or incident of the Veteran's service and/or whether it was due to exposure to Agent Orange.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion expressed should be included in the review.  The claims folder and this Remand must be made available to the VA nurse practitioner for review before the review.  Also, it is requested that the addendum opinion results be typed or otherwise recorded in a legible manner for review purposes.




3.  In the event that the nurse practitioner who conducted the February 2011 VA genitourinary examination report is unavailable, the RO/AMC should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of his renal failure.  The medical opinion report must reflect review of pertinent material in the claims folder.  

A.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has a current disability manifested by renal failure which is due to an event or incident of his service.  

B.  The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has a current disability manifested by renal failure which is due to exposure to Agent Orange.  

C.  In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not that Lithium supplied by VA beginning in the 1970's -- if shown to have occurred -- caused additional disability; and, if so, what the additional disability is and whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable.



NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In addition, the VA physician must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.


5.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

6.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

7.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AMC/RO should readjudicate the Veteran's claim concerning entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


